DETAILED ACTION
This is a non-final office action in response to the request for continued examination filed 02/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Status of Claims
Claims 1-20 have been canceled. Claims 21-40 have been added. Claims 21-40 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed 02/24/2022 has been entered.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 11 of the remarks that the claims do not recite an abstract idea or at the very least are not directed to an abstract idea in that they contain additional elements that integrate the alleged abstract idea into a practical application. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), if a claim limitation covers business relations then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Under the analysis of claims under step 2A of the Alice framework these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes business relations. The claimed concept of optimizing workload routing is a method of commercial interaction in the form of business relations between employer/employee. See MPEP 2106.04(a). The present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system.
	Applicant submits on page 13 of the remarks that the claims are integrated into a practical application of the alleged exception. Examiner respectfully disagrees and notes that the real-time redistribution of work being assigned to work queues based on dynamically updated workload and dynamically determined improvements to backlogs on work queues, as described in the remarks and the additional elements recited in the claims are just applying the use of a generic computer environment to perform the abstract idea. These additional elements recited in the claims, including “a processor”, “a non-transitory computer readable medium”, “a system” do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application. The additional elements recited in the claims are cited in a very general sense performing a computer generic function of sending/receiving data and do not impose any meaningful limit on practicing the abstract idea.
Claim Rejections 35 U.S.C. § 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim(s) 36 is/are objected to because of the following informalities:  the claim recites the limitations “…the processor is further caused to schedule analytics engine…” which appears to be a grammatical error. For purposes of compact prosecution the claim will be interpreted as “…the processor is further caused to repeat monitoring…”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 21-40, the independent claims (claims 21, 28 and 35) are directed, in part, to a method, a system and a non-transitory computer readable medium for real-time predictive scheduling. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 21-27 are directed to a method comprising a series of steps, which falls under the statutory category of a process, claims 28-34 are directed to a system which falls under the statutory category of a machine and claims 35-40 are directed to a non-transitory computer readable medium which is an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes business relations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claim recites the following limitations: receiving… a set of historical incoming work patterns, the set of historical incoming work patters including historic incoming workloads for a given time period; receiving…a set of personnel information including personnel skills and shift patterns for each personnel information in the set of personnel information; generating… an initial schedule for routing current incoming work from a current incoming workload to one of a plurality of workload queues using the set of historical incoming work patterns, the set of personnel information and a set of analytics rules, the initial schedule assigning a plurality of personnel from the set of personnel information to the plurality of workload queues; receiving… the current incoming workload; routing… the current incoming workload to the plurality of workload queues according to the initial schedule; monitoring… the current incoming workload to generate workload updates including a volume of work and a backlog of work; monitoring…the set of personnel information to generate personnel information updates including an increase or a decrease in an availability of personnel in the set of personnel information; generating a deviation from adherence to the initial schedule based on the workload updates and personnel information updates; based on the deviation from adherence, generating…an updated schedule from the initial schedule, the personnel information updates, and the workload updates; reallocating…the current incoming workload according to the updated schedule; reallocating… customer service agent assignments to the plurality of workload queues according to the updated schedule; generating… a set of backlog information and a set of work distribution information for the updated schedule; comparing… the set of backlog information for the updated schedule to a historical set of backlog information and the set of work distribution information for the updated schedule to a historical set of work distribution information to generate a set of feedback pertaining to a positive or negative effect the updated schedule had on backlog information; and based on the generated set of feedback, regenerating… the updated schedule. If a claim limitation, under its broadest reasonable interpretation, covers business relations, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the independent claims 11 and 20 recite additional elements – a “system”, a “processor”, a “non-transitory computer readable media,” “a scheduling analytics engine”, and “a user interface” to perform the claim steps. The “processor” and the “non-transitory computer readable media” in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figure 3 and related text and [0039] to understand that the invention may be implemented in a generic environment that the “processing system 306 can comprise a microprocessor and other circuitry that retrieves and executes software 302 from storage system 304”; and [0040] to understand that “the storage system 304 can comprise any storage media readable by processing system 306, and capable of storing software 302. The storage system 304 can include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other information.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and they are mere instructions to implement the abstract idea on a computer.
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The independent claims 28 and 35 are additionally directed to claim elements such as “a computer readable code”. The computer readable code performs the generic function of sending and receiving information. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 22-27, 29-34 and 36-40 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Dependent claims 22-24, 29-31, 36-38 (schedule time intervals); 26, 33, 40 (schedule feedback); 25, 32, 39 (updated schedule); 27, 34 (workload and personnel input), further refine the abstract idea and do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21, 25-27, 28, 32-35, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0165977 (hereinafter; McCord) in view of US Pub. No. 2018/0204169 (hereinafter; Cao).
Regarding claims 21, 28, 35 McCord discloses:

A method; a computerized system for real-time predictive scheduling, comprising: a processor; a non-transitory computer readable medium programmed with computer readable code that upon execution by the processor causes the processor to: receiving, by a scheduling analytics engine, a set of historical incoming work patterns, the set of historical incoming work patters including historic incoming workloads for a given time period; [0044] discloses a schedule optimizer that uses arrival statistics for interactions (i.e. workloads) predicted throughout the work period; these statistics may be based on historical averages and may be adjusted according to current sales efforts and campaigns. 
receiving, by the scheduling analytics engine, a set of personnel information including personnel skills and shift patterns for each personnel information in the set of personnel information; [0045] discloses a schedule optimizer that subscribes to agent work schedules for a pool of agents that work at the center. These schedules consist mainly of the agent shift description including log-in and log-out times and job descriptions, skill levels and any other relevant information that may affect availability for certain tasks.
generating, by the scheduling analytics engine, an initial schedule for routing current incoming work from a current incoming workload to one of a plurality of workload queues using the set of historical incoming work patterns, the set of personnel information and a set of analytics rules, the initial schedule assigning a plurality of personnel from the set of personnel information to the plurality of workload queues; [0044-0046]; Fig. 2 disclose a system for scheduling routing rules and a queue system with multiple queues including skill based routing. 
receiving, by the scheduling analytics engine, the current incoming workload; [0012] discloses the scheduling application receives statistics about forecast arrival rates for incoming interactions and current resource availability data and schedules resources and routing rules according to the forecast requirements the software agent propagating the portion of scheduling relative to the routing rules.
routing, by/through the scheduling analytics engine, the current incoming workload to the plurality of workload queues according to the initial schedule; [0045] discloses queue assignments based on arrival statistics and available agents, the scheduling software produces agent assignments for the current work period based on agent shift descriptions, skill levels and any other relevant information.
monitoring, by/through the scheduling analytics engine, the set of personnel information to generate personnel information updates including an increase or a decrease in an availability of personnel in the set of personnel information; [0017] discloses In one aspect in step (b) the scheduling requirement is spread out over a work period and subject to change between periods. In a preferred aspect in step (c) the resources include live agents; [0038] discloses the one or more rules are scheduled by the software agent to fire in a sequence as a routing strategy. In this way a routing strategy may be dynamically modified according to predicted or real need relative to arrival rates and available resources.
generating a deviation from adherence to the initial schedule based on the workload updates and personnel information updates; [0042] discloses In a preferred embodiment, SW 108 schedules all contact center resources based on predicted arrival rates and schedules the SW agents to modify the routing strategy at specific periods during the work period based on the predicted circumstantial changes (i.e. deviation) in resource availability against predicted arrival rates; [0058] discloses schedule assignments based on rules and strategies; Scheduling refinements may be ordered based on a change in statistics.
based on the deviation from adherence, generating, by/through the scheduling analytics engine, an updated schedule from the initial schedule, the personnel information updates, and the workload updates; [0042] discloses In a preferred embodiment, SW 108 schedules all contact center resources based on predicted arrival rates and schedules the SW agents to modify the routing strategy at specific periods during the work period based on the predicted circumstantial changes (i.e. deviation) in resource availability against predicted arrival rates; [0058] discloses schedule assignments based on rules and strategies; Scheduling refinements may be ordered based on a change in statistics.
reallocating, by/through the scheduling analytics engine, the current incoming workload according to the updated schedule; [0042] discloses In a preferred embodiment, SW 108 schedules all contact center resources based on predicted arrival rates and schedules the SW agents to modify the routing strategy at specific periods during the work period based on the predicted circumstantial changes in resource availability against predicted arrival rates. In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule.
reallocating, by/through the scheduling analytics engine, customer service agent assignments to the plurality of workload queues according to the updated schedule; [0046] discloses A queue system 201 is illustrated in this example and represents a voice queue system containing a queue 1 or general queue, a queue 2 for tech support and a queue n for skills based routing. Specific numbers of live agents may be assigned to work the queues at specific times during the work period. A media queue system 202 is illustrated in this example and represents a system for queuing Web requests and interaction. A queue 1 is a general email queue. A queue 2 represents a general queue for Web sourced requests and a queue n represents specific agent inboxes for email or messages; [0058] discloses schedule assignments based on rules and strategies; Scheduling refinements may be ordered based on a change in statistics.
Although McCord discloses systems and methods for real-time predictive scheduling, McCord does not specifically disclose monitoring backlog of work or generating feedback information. However, Cao discloses the following limitations:
monitoring, by the scheduling analytics engine, the current incoming workload to generate workload updates including a volume of work and a backlog of work; Cao discloses taking into consideration backlog and tasks in at least [0023-0024]; [0029] discloses workload balancing based on backlogged processing information.
generating, by/through the scheduling analytics engine, a set of backlog information and a set of work distribution information for the updated schedule; Cao [0030] discloses an optimization process that uses backlog data for scheduling and workload balancing.
comparing, by/through the scheduling analytics engine, the set of backlog information for the updated schedule to a historical set of backlog information and the set of work distribution information for the updated schedule to a historical set of work distribution information to generate a set of feedback pertaining to a positive or negative effect the updated schedule had on backlog information; Cao [0050] discloses comparing different time periods; [0024] discloses using historical data to predict and determine backlog data. 
and based on the generated set of feedback, regenerating, by/through the scheduling analytics engine, the updated schedule. Cao [0030-0031] disclose an optimization process that uses backlog data for scheduling and workload balancing; historical data and/or feedback can be used as input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for scheduling resources based on rules of McCord with the system and method for estimating processing capacity that takes into consideration backlog of work and feedback information of Cao in order to process information based on processing capacity of entities (Cao [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 25, 32, 39, McCord discloses:
The method of claim 21, further comprising reallocating, the computerized system of claim 28, the non-transitory computer readable medium of claim 35, wherein the processor is further caused to reallocate by/through the scheduling analytics engine, customer service agent assignments to the plurality of workload queues according to the regenerated updated schedule and reallocating the current incoming workload according to the regenerated updated schedule. [0042] discloses In a preferred embodiment, SW 108 schedules all contact center resources based on predicted arrival rates and schedules the SW agents to modify the routing strategy at specific periods during the work period based on the predicted circumstantial changes in resource availability against predicted arrival rates. In one embodiment realtime statistics served from Stat server 106 may be used to refine scheduling periodically throughout a work period. One case might be where the actual rates at the beginning of a period are lower than the predicted rates, causing a revision in the predicted arrival rate for the rest of the period. This may result in a dynamic schedule change that may override the previous schedule; [0046] discloses allocating the workload to a plurality of work queues.
Regarding claims 26, 33, 40, although McCord discloses systems and methods for real-time predictive scheduling, McCord does not specifically disclose automatically updating the analytics rules. However, Cao discloses the following limitations.
The method of claim 21, further comprising automatically updating, the computerized system of claim 28, the non-transitory computer readable medium of claim 35, wherein the processor is further caused to automatically update, by/through the scheduling analytics engine, the set of analytics rules based on the generated set of feedback. Cao [0022] discloses automatically scheduling; [0041] discloses automated aspects including a Learning component that can factor historical data, extrinsic data, context, data content, state of the entity, [0042] discloses network that allows learning component 202 to exhibit a dynamic temporal behavior (e.g., the network automatically and dynamically adapts over time and during iterations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for scheduling resources based on rules of McCord with the system and method for estimating processing capacity that takes into consideration backlog of work and feedback information of Cao in order to process information based on processing capacity of entities (Cao [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 27, 34, although McCord discloses systems and methods for real-time predictive scheduling, McCord does not specifically disclose an engine update input. However, Cao discloses the following limitations.
The method of claim 21, the computerized system of claim 28, wherein the processor is further caused to further comprising receiving updates to the scheduling analytics engine through an engine update input. Cao [0031] discloses receiving historical data and new data as input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for scheduling resources based on rules of McCord with the system and method for estimating processing capacity that takes into consideration backlog of work and feedback information of Cao in order to process information based on processing capacity of entities (Cao [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim 22-24, 29-31, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCord in view of Cao, further in view of US Pub. No. 2014/0324499 (hereinafter; Placiakis).
Regarding claims 22, 29, 36, Although McCord discloses systems and methods for real-time predictive scheduling, McCord does not specifically disclose monitoring workload at predetermined intervals. However, Placiakis discloses the following limitations:
The method of claim 21, further comprising repeating monitoring; the computerized system of claim 28; the non-transitory computer readable medium of claim 35, wherein the processor is further caused to repeat monitor, by/through the scheduling analytics engine, the current incoming workload at predetermined intervals until the deviation from adherence exceeds an acceptable deviation. Placiakis [0025-0026] discloses monitoring real-time adherence to the schedule and determining if service-level statistics have fallen out of the acceptable range in order to adjust number of agents working.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for scheduling resources based on rules of McCord with the system and method for estimating employee shrinkage of Placiakis in order appropriately staff a contact center (Placiakis [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 23, 30, 37, Although McCord discloses systems and methods for real-time predictive scheduling, McCord does not specifically disclose monitoring workload at predetermined intervals. However, Placiakis discloses the following limitations:
The method of claim 22, the computerized system of claim 29, the non-transitory computer readable medium of claim 36, wherein the predetermined intervals are input by a user. Placiakis [0036] discloses time intervals input by a supervisor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for scheduling resources based on rules of McCord with the system and method for estimating employee shrinkage of Placiakis in order appropriately staff a contact center (Placiakis [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 24, 31, 38, Although McCord discloses systems and methods for real-time predictive scheduling, McCord does not specifically disclose monitoring workload at predetermined intervals. However, Placiakis discloses the following limitations:
The method of claim 22, the computerized system of claim 29, the non-transitory computer readable medium of claim 36, wherein the predetermined intervals occur based on the set of analytics rules. Placiakis [0044] discloses schedule assignments for a particular time period based on forecast and configured to comply with any business constraints (i.e. analytics rules) defined for the contact center.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for scheduling resources based on rules of McCord with the system and method for estimating employee shrinkage of Placiakis in order appropriately staff a contact center (Placiakis [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but nor relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2015/0178649 (Furman et al.) discloses an Intelligent and Interactive System for Routing and Scheduling.
US Pub. No. 2006/0212336 (Powers et al.) discloses a web-based method for creating and maintaining a schedule. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683